


EXHIBIT 10.53


[FORM OF WARRANT]
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
CPI Corp.
Warrant To Purchase Common Stock
Warrant No.:
Date of Issuance: _________, 2012 (“Issuance Date”)
CPI Corp., a Delaware corporation (the “Company”), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [HOLDER], the registered holder hereof or its permitted assigns
(the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company, at the Exercise Price (as defined below) then in effect, upon
exercise of this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the Issuance Date (the “Initial
Exercise Date”), but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), fully paid and non-assessable shares of Common Stock (as
defined below) in an amount equal to (a) [_______%] Each Lender to receive its
pro-rata share of warrants1, based on 19.9% of the fully diluted stock of the
Company, of the Common Stock Deemed Outstanding (as defined below) on the
Exercise Date (as defined below) thereof less (b) the aggregate number of shares
of Common Stock previously issued from time to time as a result of any partial
exercise of this Warrant, all subject to the terms, conditions and adjustments
set forth below in this Warrant (the “Warrant Shares”). Except as otherwise
defined herein, capitalized terms in this Warrant shall have the meanings set
forth in Section 16. This Warrant is one of the Warrants to Purchase Common
Stock (the “Lender Warrants”) issued pursuant to Section 3.4.1 of that certain
Second Amendment to Credit Agreement dated as of June 1, 2012, by and among the
Company, the other Obligors, the Administrative Agent, and the Lenders (the
“Lenders”) referred to therein (the “Loan Agreement”).
1    The warrants were issued to the lenders in the following allocations:
Lender
Percent of Common Stock Outstanding
Fifth Third Bank
4.7810%
Associated Bank, N.A.
3.7905%
Bank of America, N.A.
7.5810%
Private Bank and Trust Company
3.7905%



1.
EXERCISE OF WARRANT.

(a)Mechanics of Exercise
. Subject to the terms and conditions hereof (including, without limitation, the
limitations set forth in Section 1(e)), this Warrant may be exercised by the
Holder on any Business Day on or after the Initial Exercise Date (an “Exercise
Date”), in whole or in part, by delivery (whether via facsimile or otherwise) of
a duly completed written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), of the Holder's election to exercise this Warrant. Within
one (1) Trading Day following an exercise of this Warrant as aforesaid, the
Holder shall deliver payment to the Company of an amount equal to the Exercise
Price in effect on the date of such exercise multiplied by the number of Warrant
Shares as to which this Warrant was so exercised (the “Aggregate Exercise
Price”) in cash or via wire transfer of immediately available funds if the
Holder did not notify the Company in such Exercise Notice that such exercise was
made pursuant to a Cashless Exercise (as defined in Section 1(c)). The Holder
shall not be required to deliver the original of this Warrant in order to effect
an exercise hereunder. Execution and delivery of an Exercise Notice with respect
to less than all of the Warrant Shares shall have the same effect as
cancellation of the original of this Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
Execution and delivery of an Exercise Notice for all of the then-remaining
Warrant Shares shall have the same effect




--------------------------------------------------------------------------------




as cancellation of the original of this Warrant after delivery of the Warrant
Shares in accordance with the terms hereof. On or before the second (2nd)
Trading Day following the date on which the Company has received an Exercise
Notice, the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of such Exercise Notice, in the form attached hereto as
Exhibit B, to the Holder and the Company's transfer agent (the “Transfer
Agent”). On or before the fifth (5th) Trading Day following the date on which
the Company has received such Exercise Notice, the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder's or its designee's balance
account with DTC through its Deposit/ Withdrawal at Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the Holder or, at the Holder's
instruction pursuant to the Exercise Notice, the Holder's agent or designee, in
each case, sent by reputable overnight courier to the address as specified in
the applicable Exercise Notice, a certificate, registered in the Company's share
register in the name of the Holder or its designee (as indicated in the
applicable Exercise Notice), for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. The Company may issue the
Warrant Shares from its treasury stock or from its authorized but unissued
shares of Common Stock. Upon delivery of an Exercise Notice and delivery of the
Aggregate Purchase Price, the Holder shall be deemed for all corporate purposes
to have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date such Warrant Shares
are credited to the Holder's DTC account or the date of delivery of the
certificates evidencing such Warrant Shares (as the case may be). If this
Warrant is submitted in connection with any exercise pursuant to this Section
1(a) and the number of Warrant Shares represented by this Warrant submitted for
exercise is greater than the number of Warrant Shares being acquired upon an
exercise, then, at the request of the Holder, the Company shall as soon as
practicable and in no event later than three (3) Business Days after any
exercise and at its own expense, issue and deliver to the Holder (or its
designee) a new Warrant (in accordance with Section 7(d)) representing the right
to purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised. No fractional shares of Common Stock are to be
issued upon the exercise of this Warrant, but rather Company will pay to such
Holder an amount in cash equal to the product of (i) the fraction multiplied by
(ii) the Fair Market Value (as defined below) of one share of Common Stock. The
Company shall pay any and all documentary stamp taxes and fees which may be
payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant provided, that, the Company will not be required to pay
any tax or taxes that may be payable in respect of any transfer involved in the
issue of any Warrants or any shares of Common Stock issuable upon exercise
thereof in a name other than the Holder of such Warrant.
(b)Exercise Price
. For purposes of this Warrant, “Exercise Price” means $0.40, subject to
adjustment as provided herein.
(c)Cashless Exercise
. Notwithstanding anything contained herein to the contrary (other than Section
1(e) below), the Holder may, in its sole discretion, exercise this Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Aggregate
Exercise Price, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):
Net Number = (A x B) - (A x C)
B
For purposes of the foregoing formula:
A= the total number of shares with respect to which this Warrant is then being
exercised.
B= the Fair Market Value of a share of Common Stock on the Exercise Date.
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.




--------------------------------------------------------------------------------




(d)Disputes
. In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the number of Warrant Shares to be issued pursuant to
the terms hereof, the Company shall promptly issue to the Holder the number of
Warrant Shares that are not disputed and resolve such dispute in accordance with
Section 13.
(e)Limitations on Exercises.
(i)Beneficial Ownership. Notwithstanding anything to the contrary contained in
this Warrant, this Warrant shall not be exercisable by the Holder hereof to the
extent (but only to the extent) that the Holder or any of its affiliates would,
individually or jointly, beneficially own in excess of  4.99% (the “Maximum
Percentage”) of the Common Stock. To the extent the above limitation applies,
the determination of whether this Warrant shall be exercisable (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its affiliates) and of which such securities shall be exercisable (as among
all such securities owned by the Holder) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to the
Company for conversion, exercise or exchange (as the case may be). No prior
inability to exercise this Warrant pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exercisability. For the purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934 Act, as amended, and the rules and regulations
promulgated thereunder (the “1934 Act”). The provisions of this paragraph shall
be implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Warrant. The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its Common Stock. For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within two (2) Business Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Warrant or securities issued pursuant to the Securities Purchase Agreement. By
written notice to the Company, any Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the 61st
day after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder sending such notice and not to any other
holder of Lender Warrants. For the avoidance of doubt, solely with respect to
the calculations in this Section 1(e)(i), shares of Common Stock that may not be
issued to the Holder pursuant to Sections 1(e)(ii) or 1(f) hereof shall be
disregarded for purposes of determining the number of shares of Common Stock
issuable upon a conversion or other issuance hereunder until such time, if any,
as such applicable restrictions or prohibitions no longer apply.
(ii)Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon exercise of this Warrant if the issuance of such shares of
Common Stock would exceed the aggregate number of shares of Common Stock which
the Company may issue upon exercise of the Lender Warrants without breaching the
Company's obligations under the rules or regulations of the Principal Market
(the number of shares which may be issued without violating such rules and
regulations, the “Exchange Cap”), except that such limitation shall not apply in
the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of the Principal Market for issuances of shares
of Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder. Until such approval or such
written opinion is obtained, no Lender shall be issued in the aggregate, upon
exercise of any Lender Warrants, shares of Common Stock in an amount greater
than the product of the Exchange Cap multiplied by a fraction, the numerator of
which is the total number of shares of Common Stock underlying the Lender
Warrants issued to such Lender pursuant to the Loan Agreement on the Initial
Issuance Date and the denominator of which is the aggregate number of shares of
Common Stock underlying the Lender Warrants issued to the Lenders pursuant




--------------------------------------------------------------------------------




to the Loan Agreement on the Initial Issuance Date (with respect to each Lender,
the “Exchange Cap Allocation”). In the event that any Lender shall sell or
otherwise transfer any of such Lender's Lender Warrants, the transferee shall be
allocated a pro rata portion of such Lender's Exchange Cap Allocation, and the
restrictions of the prior sentence shall apply to such transferee with respect
to the portion of the Exchange Cap Allocation allocated to such transferee. In
the event that any holder of Lender Warrants shall exercise all of such holder's
Lender Warrants into a number of shares of Common Stock which, in the aggregate,
is less than such holder's Exchange Cap Allocation, then the difference between
such holder's Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of Lender Warrants on a pro rata basis in
proportion to the shares of Common Stock underlying the Lender Warrants then
held by each such holder. In the event that the Company is prohibited from
issuing any Warrant Shares ninety (90) days after the date for which an Exercise
Notice has been received, as a result of the operation of this Section 1(e)(ii),
the Company shall pay cash in exchange for cancellation of such Warrant Shares,
at a price per Warrant Share equal to the difference between the Fair Market
Value and the Exercise Price as of the date of the attempted exercise.


(f)Insufficient Authorized Shares
. The Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock as shall be necessary to satisfy the Company's
obligation to issue shares of Common Stock hereunder (without regard to any
limitation otherwise contained herein with respect to the number of shares of
Common Stock that may be acquirable upon exercise of this Warrant). If,
notwithstanding the foregoing, and not in limitation thereof, at any time while
any of the Lender Warrants remain outstanding the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve for issuance upon exercise of the Lender Warrants at
least a number of shares of Common Stock equal to the number of shares of Common
Stock as shall from time to time be necessary to effect the exercise of all of
the Lender Warrants then outstanding (the “Required Reserve Amount”) (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company's authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for all the Lender Warrants then outstanding.
2.
ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.

(a)Exercise Price; Par Value. In the event the Company takes any action that
reduces the par value of its Common Stock, whether by amendment of its
Certificate of Incorporation or otherwise in connection with any subdivision,
combination, reorganization or reclassification of Common Stock that does not
involve a Fundamental Transaction, the Exercise Price shall be automatically
reduced to such lower par value. The Company shall not take any action to
increase the par value of its Common Stock, whether by amendment of its
Certificate of Incorporation or otherwise in connection with any subdivision,
combination, reorganization or reclassification of Common Stock that does not
involve a Fundamental Transaction.
(b)Other Actions that have the effect of a Dilutive Issuance. In the event that
the Company shall take any action which would operate to cause the Holder's
right to purchase the percentage of Common Stock Deemed Outstanding in
accordance herewith to be effectively diluted (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company's board of directors shall in good faith
determine and implement an appropriate adjustment in the number of Warrant
Shares so as to protect the rights of the Holder, provided that no such
adjustment pursuant to this Section 2(b) will decrease the Exercise Price below
the par value of the Common Stock, provided further that if the Holder does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then the Company's board of directors and the Holder
shall agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding and whose fees and expenses shall be borne by the
Company.


3.[INTENTIONALLY OMITTED]


4.
FUNDAMENTAL TRANSACTIONS.

(a)Fundamental Transaction. The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Warrant in accordance




--------------------------------------------------------------------------------




with the provisions of this Section 4 pursuant to written agreements in form and
substance satisfactory to the Holder and approved by the Holder prior to such
Fundamental Transaction, including agreements to deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction) and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the consummation of each Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of the applicable Fundamental Transaction, the
provisions of this Warrant referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of each Fundamental Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise of
this Warrant at any time after the consummation of the applicable Fundamental
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property (except such items still issuable under Section 3
above, which shall continue to be receivable thereafter)) issuable upon the
exercise of this Warrant prior to the applicable Fundamental Transaction, such
shares of publicly traded common stock (or its equivalent) of the Successor
Entity (including its Parent Entity) which the Holder would have been entitled
to receive upon the happening of the applicable Fundamental Transaction had this
Warrant been exercised immediately prior to the applicable Fundamental
Transaction (without regard to any limitations on the exercise of this Warrant),
as adjusted in accordance with the provisions of this Warrant. In addition to
and not in substitution for any other rights hereunder, prior to the
consummation of each Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction but prior to the
Expiration Date, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property (except such items still issuable under Section 3
above, which shall continue to be receivable thereafter)) issuable upon the
exercise of the Warrant prior to such Fundamental Transaction, such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights) which the Holder would have
been entitled to receive upon the happening of the applicable Fundamental
Transaction had this Warrant been exercised immediately prior to the applicable
Fundamental Transaction (without regard to any limitations on the exercise of
this Warrant). Provision made pursuant to the preceding sentence shall be in a
form and substance reasonably satisfactory to the Holder. Notwithstanding the
foregoing, and without limiting Section 1(e) hereof, (i) the Holder may elect,
at its sole option, by delivery of written notice to the Company to waive this
Section 4 to permit the Fundamental Transaction without the assumption of this
Warrant and (ii) in connection with the closing of a Fundamental Transaction,
the Company may require the Holder to exercise its Warrant immediately prior to
the closing of a Fundamental Transaction.
(b)Application. The provisions of this Section 4 shall apply similarly and
equally to successive Fundamental Transactions and shall be applied as if this
Warrant (and any such subsequent warrants) were fully exercisable and without
regard to any limitations on the exercise of this Warrant (provided that the
Holder shall continue to be entitled to the benefit of the Maximum Percentage
and Exchange Cap, applied however with respect to shares of capital stock
registered under the 1934 Act and thereafter receivable upon exercise of this
Warrant (or any such other warrant)).


5.NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without




--------------------------------------------------------------------------------




limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any of the Lender Warrants
are outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the Lender Warrants, the maximum number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
the Lender Warrants then outstanding (without regard to any limitations on
exercise).


6.WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in its capacity as a holder of this Warrant,
shall not be entitled to vote or receive dividends or be deemed the holder of
share capital of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in its capacity as
the Holder of this Warrant, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which it is then entitled to receive upon the due exercise of
this Warrant. In addition, nothing contained in this Warrant shall be construed
as imposing any liabilities on the Holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company. Notwithstanding this Section 6, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.


7.REISSUANCE OF WARRANTS.
(a)Transfer of Warrant
. If this Warrant is to be transferred, the Holder shall surrender this Warrant
to the Company, whereupon the Company will forthwith issue and deliver upon the
order of the Holder a new Warrant (in accordance with Section 7(d)), registered
as the Holder may request, representing the right to purchase the number of
Warrant Shares being transferred by the Holder and, if less than the total
number of Warrant Shares then underlying this Warrant is being transferred, a
new Warrant (in accordance with Section 7(d)) to the Holder representing the
right to purchase the number of Warrant Shares not being transferred.
(b)Lost, Stolen or Mutilated Warrant
. Upon receipt by the Company of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Warrant, the Company shall execute and deliver to the Holder a new
Warrant (in accordance with Section 7(d)) representing the right to purchase the
Warrant Shares then underlying this Warrant.
(c)Exchangeable for Multiple Warrants
. This Warrant is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Warrant or Warrants (in accordance
with Section 7(d)) representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, no
warrants for fractional shares of Common Stock shall be given.
(d)Issuance of New Warrants
. Whenever the Company is required to issue a new Warrant pursuant to the terms
of this Warrant, such new Warrant (i) shall be of like tenor with this Warrant,
(ii) shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Section 7(a) or Section 7(c), the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Shares then underlying this
Warrant), (iii) shall have an issuance date, as indicated on




--------------------------------------------------------------------------------




the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.
8.
NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
Loan Agreement. The Company shall provide the Holder with prompt written notice
of all actions taken pursuant to this Warrant, including in reasonable detail a
description of such action and the reason therefor. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
(i) immediately upon each adjustment of the Exercise Price and the number of
Warrant Shares, setting forth in reasonable detail, and certifying, the
calculation of such adjustment(s) and (ii) at least fifteen (15) days prior to
the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the shares of Common Stock, (B)
with respect to any grants, issuances or sales of any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
to holders of shares of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder and (iii) at least ten
(10) Trading Days prior to the consummation of any Fundamental Transaction. To
the extent that any notice provided hereunder constitutes, or contains,
material, non-public information regarding the Company or any of its
Subsidiaries, the Company shall simultaneously file such notice with the
Securities and Exchange Commission pursuant to a Current Report on Form 8-K. It
is expressly understood and agreed that the time of execution specified by the
Holder in each Exercise Notice shall be definitive and may not be disputed or
challenged by the Company.



9.AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant (other than Section 1(e)) may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. The Holder shall be entitled, at its option, to the benefit of any
amendment of (i) any other similar warrant issued under the Loan Agreement or
(ii) any other similar warrant. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.


10.SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).


11.GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Nothing contained
herein shall (i) be deemed or operate to preclude the Holder from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company's obligations to the Holder or to enforce a judgment or
other court ruling




--------------------------------------------------------------------------------




in favor of the Holder or (ii) limit any provision of Section 13. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.


12.CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.


13.DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price, the Closing Sale Price, the or Fair Market Value or the
arithmetic calculation of the Warrant Shares (as the case may be), the Company
or the Holder (as the case may be) shall submit the disputed determination or
arithmetic calculation (as the case may be) via facsimile (i) within two (2)
Business Days after delivery of the applicable notice giving rise to such
dispute to the Company or the Holder (as the case may be) or (ii) if no notice
gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to agree upon such determination or calculation (as the case may be) of
the Exercise Price, the Closing Sale Price, or Fair Market Value or the number
of Warrant Shares (as the case may be) by 5:00 p.m. (New York time) on the third
(3rd) Business Day following the delivery by the Company or the Holder (as the
case may be) of such disputed determination or arithmetic calculation to the
Company or the Holder (as the case may be), then the Company shall, no later
than 5:00 p.m. (New York time) on the second (2nd) Business Day immediately
following such third (3rd) Business Day, submit (via facsimile) (a) the disputed
determination of the Exercise Price, the Closing Sale Price, or Fair Market
Value (as the case may be) to an independent, reputable investment bank selected
by the Holder or (b) the disputed arithmetic calculation of the Warrant Shares
to an independent, reputable accountant selected by the Holder (it being
understood and agreed that the Holder shall be entitled to submit the disputed
determination or arithmetic calculation (as the case may be) at any time after
the Company fails to so submit the disputed determination or arithmetic
calculation (as the case may be) by 5:00 p.m. (New York time) on such second
(2nd) Business Day). The Company shall cause at its expense the investment bank
or the accountant (as the case may be) to perform the determination or
calculation (as the case may be) and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives such
disputed determination or calculation (as the case may be). Such investment
bank's or accountant's determination or calculation (as the case may be) shall
be binding upon all parties absent demonstrable error.


14.REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the Loan
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the right of the
Holder to pursue actual and consequential damages for any failure by the Company
to comply with the terms of this Warrant. The Company covenants to the Holder
that there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, exercises and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company's compliance with the terms and
conditions of this Warrant (including, without limitation, compliance with
Section 2 hereof). The issuance of shares and certificates for shares as
contemplated hereby upon the exercise of this Warrant shall be made without
charge to the Holder or such shares for any issuance tax or other costs in
respect thereof, provided that the Company shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than the Holder or its agent on its
behalf.
15.TRANSFER. This Warrant may be offered for sale, sold, transferred or assigned
without the consent of the Company, except as may otherwise be required by the
Loan Agreement; provided, that, any transfer must be made in




--------------------------------------------------------------------------------




accordance with applicable securities laws. The Company shall register the
transfer of all or any portion of this Warrant in the Warrant Register, upon
surrender of this Warrant, together with the Form of Assignment, in the form
attached hereto as Exhibit C duly completed and signed, to the Company.


16.REPRESENTATIONS OF THE HOLDER. In connection with the issuance of this
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:
(a)The Holder is an "accredited investor" as defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933. The Holder is acquiring this
Warrant as consideration for the Loan Agreement and not with a view towards, or
for resale in connection with, the public sale or distribution of this Warrant
or the Common Stock, except pursuant to sales registered or exempted under the
Securities Act of 1933.
(b)The Holder understands and acknowledges that this Warrant and the Common
Stock to be issued upon exercise hereof are "restricted securities" under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act of 1933 only in certain limited circumstances. In addition,
the Holder represents that it is familiar with Rule 144 under the Securities Act
of 1933, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act of 1933.
(c)The Holder acknowledges that it can bear the economic and financial risk of
its investment for an indefinite period, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Warrant and the Common Stock. The Holder has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the offering of the Warrant and the business,
properties, prospects and financial condition of the Company.


17.CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:
(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
(b)“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security on the Principal Market, as reported by Bloomberg,
or, if the Principal Market begins to operate on an extended hours basis and
does not designate the closing trade price, then the last trade price of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
the Principal Market is not the principal securities exchange or trading market
for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing does not apply, the last trade price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the “pink sheets” by OTC Markets
Group Inc. (formerly Pink Sheets LLC). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder. If the Company and
the Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved in accordance with the procedures in Section 13.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.
(c)“Common Stock” means (i) the Company's shares of common stock, $0.40 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
(d)“Common Stock Deemed Outstanding” means, at any given time, the sum of (a)
the number of shares of Common Stock actually outstanding at such time, plus (b)
the number of shares of Common Stock issuable upon exercise of Options to
purchase Common Stock actually outstanding at such time, plus (c) the number of
shares of Common Stock issuable upon conversion or exchange of Convertible
Securities actually outstanding at such time (treating as actually outstanding
any Convertible Securities issuable upon exercise of Options actually
outstanding at such time), in each case, regardless of whether the Options or
Convertible Securities are actually exercisable at such time and without regard
to any limitation otherwise contained therein with respect to the number of
shares of Common Stock that may be acquirable upon exercise of such Options or
Convertible Securities; provided, that Common Stock Deemed Outstanding at any
given time shall not include shares owned or held by or for the account of the
Company




--------------------------------------------------------------------------------




or any of its wholly owned subsidiaries.
(e)“Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
(f) “Eligible Market” means The New York Stock Exchange, the NYSE Amex, The
NASDAQ Global Select Market, The NASDAQ Capital Market, or The NASDAQ Global
Market.
(g)“Expiration Date” means the date that is the sixth (6th) anniversary of the
Initial Exercise Date or, if such date falls on a day other than a Business Day
or on which trading does not take place on the Principal Market (a “Holiday”),
the next date that is not a Holiday.
(h)“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on the
Principal Market and all domestic securities exchanges on which the Common Stock
may at the time be listed; (b) if there have been no sales of the Common Stock
on the Principal Market or any such exchange on any such day, the average of the
highest bid and lowest asked prices for the Common Stock on all such exchanges
at the end of such day; (c) if on any such day the Common Stock is not listed on
the Principal Market or a domestic securities exchange, the closing sales price
of the Common Stock as quoted on the OTC Bulletin Board or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Stock on the Principal Market or OTC Bulletin Board or similar quotation
system or association on such day, the average of the highest bid and lowest
asked prices for the Common Stock quoted on the OTC Bulletin Board or similar
quotation system or association at the end of such day; in each case, averaged
over twenty (20) consecutive Trading Days ending on the Trading Day immediately
prior to the day as of which “Fair Market Value” is being determined. If at any
time the Common Stock is not listed on the Principal Market or any domestic
securities exchange or quoted on Nasdaq, the OTC Bulletin Board or similar
quotation system or association, the “Fair Market Value” of the Common Stock
shall be the fair market value per share as determined jointly by the Board and
the Holder in accordance with procedures set forth in Section 13.
(i)“Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries, as a whole, shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other Person, or
(2) sell, lease, license, assign, transfer, convey or otherwise dispose of all
or substantially all of its respective properties or assets to any other Person,
or (3) allow any other Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other Person whereby such other
Person acquires more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination), or (5) other than the Permitted Split
(as defined in the Loan Agreement), (I) reorganize, recapitalize or reclassify
the Common Stock, (II) effect or consummate a stock combination, reverse stock
split or other similar transaction involving the Common Stock or (III) make any
public announcement or disclosure with respect to any stock combination, reverse
stock split or other similar transaction involving the Common Stock (including,
without limitation, any public announcement or disclosure of (x) any potential,
possible or actual stock combination, reverse stock split or other similar
transaction involving the Common Stock or (y) board or stockholder approval
thereof, or the intention of the Company to seek board or stockholder approval
of any stock combination, reverse stock split or other similar transaction
involving the Common Stock), or (ii) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Voting
Stock of the Company.
(j) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
(k)“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of




--------------------------------------------------------------------------------




the date of consummation of the Fundamental Transaction.
(l)“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.
(m)“Principal Market” means the OTCQX marketplace.
(n)“Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.
(o)“Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.
(p)“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).




IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
CPI Corp.
By:        
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT A
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
CPI Corp.
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of CPI Corp. a Delaware
corporation (the “Company”), evidenced by Warrant to Purchase Common Stock No.
_______ (the “Warrant”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.
1.    Form of Exercise Price. The Holder intends that payment of the Exercise
Price shall be made as:
____________
a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

____________
a “Cashless Exercise” with respect to _______________ Warrant Shares.

In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Warrant Shares to be issued pursuant hereto, the Holder
hereby represents and warrants that (i) this Exercise Notice was executed by the
Holder at __________ [a.m.][p.m.] on the date set forth below and (ii) if
applicable, the Bid Price as of such time of execution of this Exercise Notice
was $________.
2.    Payment of Exercise Price. In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.
3.    Delivery of Warrant Shares. The Company shall deliver to Holder, or its
designee or agent as specified below, __________ Warrant Shares in accordance
with the terms of the Warrant. Delivery shall be made to Holder, or for its
benefit, to the following address:
_______________________
_______________________
_______________________
_______________________
Date: _______________ __, ______
                    
Name of Registered Holder
By:                    
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT B
ACKNOWLEDGMENT
The Company hereby acknowledges this Exercise Notice and hereby directs
______________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated __, 2012, from the Company
and acknowledged and agreed to by _______________.
CPI Corp.
By:        
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT C
CPI Corp.


FORM OF ASSIGNMENT
 
[To be completed and executed by the Holder only upon transfer of the Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee”) the right represented by the
within Warrant to purchase                  shares of Common Stock of CPI Corp.,
a Delaware corporation (the “Company”) to which the within Warrant relates and
appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises. In
connection therewith, the undersigned represents, warrants, covenants and agrees
to and with the Company that:


(a)
the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the Securities Act of 1933, as amended (the
“Securities Act”), or another valid exemption from the registration requirements
of Section 5 of the Securities Act and in compliance with all applicable
securities laws of the states of the United States;

(b)
the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; and

(c)
the undersigned understands that the Company may condition the transfer of the
Warrant contemplated hereby upon the delivery to the Company by the undersigned
or the Transferee, as the case may be, of (1) a written opinion of counsel (in a
form reasonably acceptable to the Company) to the effect that such transfer may
be made pursuant to an exemption from registration under the Securities Act, or
(2) other reasonable assurance that such securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto).





Dated:             ,     
 
 
 
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
 
 
 
Address of Transferee
In the presence of:
 
 









